Citation Nr: 0520078	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Veteran represented by:	F. Jenkins, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1942 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2001, which denied a compensable evaluation for 
malaria.  In August 2003, the veteran and his wife appeared 
at a videoconference hearing held before the undersigned.  
The case was remanded to the RO for additional development in 
August 2004.


FINDING OF FACT

The veteran does not currently have residuals of malaria.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.88b, Diagnostic Code 6304 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from a chronic low grade 
fever, frequent episodes of sweating and chills, and renal 
cysts, due to his service-connected malaria.  He maintains 
that these symptoms warrant a compensable evaluation.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Although the disability 
must be considered in the context of the whole recorded 
history, including service medical records, the present level 
of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran was treated for malaria in service, and, in an 
August 1996 rating decision, service connection for malaria 
was granted, evaluated noncompensably disabling.  This 
evaluation was upheld in a Board decision dated in May 2000.  
In addition, in a June 1998 decision, the Board denied 
service connection for stomach and gallbladder conditions, 
claimed secondary to malaria.  

Malaria is assigned a 100 percent rating when there is an 
active disease process.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
malaria is to be rated on the basis of residuals such as 
liver or spleen damage under the appropriate system. 38 
C.F.R. § 4.88b, Diagnostic Code 6304.  

On a VA examination in November 2001, the veteran complained 
of fatigue which he attributed to malaria.  Physical 
examination was unremarkable, and a blood smear did not 
identify any malaria organisms.  The diagnosis was malaria, 
presently asymptomatic.  

Private medical records show that a computerized tomography 
(CT) scan in November 2001 disclosed renal cysts in both 
kidneys.  An evaluation by W. Robertson, M.D., in December 
2001 resulted in a conclusion that the renal cysts were 
asymptomatic.  

According to a March 2002 letter from J Citty, M.D., acute 
malaria frequently leads to renal manifestation, primarily 
associated with acute renal failure referable to a tubular 
necrosis which occurred during the acute infection of the 
malaria parasite, which generally resolved after anti-malaria 
therapy.  However, nephrotic syndrome and progressive renal 
failure were possible.  Therefore, Dr. Citty considered it 
possible that his renal cysts may well relate to an old 
parasitic infection such as malaria.  It was noted that the 
veteran ran low-grade fevers chronically.

On a VA examination in April 2002, there was no bleeding, 
bruises, petechia, lymphadenopathy, or hepatosplenomegaly.  
The examiner stated that on detailed review of the service 
medical records, all blood smears after treatment for malaria 
were negative.  His urinalysis was normal at that time 
without albuminuria or other findings.  There was no evidence 
of renal involvement at that time, making it highly unlikely 
that he had renal involvement with his acute episode of 
malaria.  

Thus, the weight of the evidence establishes that the veteran 
does not currently have any residuals of malaria.  While the 
veteran and his wife have testified quite eloquently as to 
the symptoms that they believe are associated with his 
malaria, laypersons are not competent to attribute such 
symptoms to a specific medical condition, i.e., malaria.  
Such a determination requires medical expertise.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In a November 2004 statement, the veteran said 
that Dr. Citty had attributed symptoms to his malaria, but 
Dr. Citty's actual treatment records do not support this 
contention.  The doctor's actual records are more probative, 
because the veteran lacks the medical expertise necessary to 
reliably relay such information.  See Robinette v. Brown, 8 
Vet. App. 69 (1995) ("the connection between the layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence").  

In addition, while Dr. Citty indicated it was possible, in 
certain circumstances, for there to be renal consequences of 
malaria, the VA examiner, who reviewed the entire record, did 
not find that in the veteran's case, the evidence showed 
circumstances consistent with the later development of renal 
cysts, and concluded that they were not related to malaria.  
Because of the greater degree of certainty, as well as the 
review of the claims file in connection with the opinion, the 
Board finds the latter opinion to be more probative.  (The 
Board also observes that, in any event, the renal cysts are 
likewise asymptomatic.)  Thus, the evidence as a whole shows 
that the veteran does not currently have any residuals of 
malaria.  

In view of these factors, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for a compensable rating.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against the claim for a 
compensable rating for malaria; thus, the benefit-of-the-
doubt does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A compensable rating for malaria is denied.




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


